Case 7:19-cr-00685-VB

Document 66 Filed 11/13/20 Page 1 of 2

Case 7:19-cr-00685-VB Document 64 Filed 11/12/20 Page 1 of 2

Federal Defenders
OF NEW YORK, INC.

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton
Executive Director

BY ECF

Honorable Vincent L. Bricccetti
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: United States v. Elijah Wilson

19 Cr. 685 (VB)

Dear Judge Briccetti,

Sorel Ey diatas atl BL

 

APPLICATION GRANTED:

Having reviewed this letter application, the
government's opposition thereto, and the underlying
record, the Court concludes that defendant's request
to travel to and from Georgia from 11/18 to 11/25/2020
is reasonable and that the risk of flight and potential
danger to the community by permitting the requested
travel are minimal, especially in light of defendant's
history of complying with the conditions of pretrial
release, and his understandable desire to spend time
with his family. Mr Wilson is directed to call his
pretrial services officer every day while he out of
the district. Mr. Wilson is also warned that the
consequences of violating the Court's trust will be
severe and immediate.

SO ORDERED:

ul rm

 

 

Vincent L. Briccetti, U.S.D.J. 11/13/2020

York

 

 

I write to respectfully request that the Court modify Mr. Wilson’s conditions of release to

allow him to travel to the Northern District of Georgia and points in b

en for travel. Mr. Wilson

 

wishes to spend time with his mother, Krystal Wilson, and his four yoyinger siblings, age’s sixteen
to four as, well as his grandparents, aunts, uncles, and cousins who five in the area. Mr. Wilson
has daily contact with his mother through phone calls, text messageg, and video calls but has not
seen her in person in well over a year. Specifically, Mr. Wilson wishes to visit from November 18-
25, 2020. Mr. Wilson would stay with his mother and siblings who, reside at 3564 Hopkins Court,
Powder Springs, Georgia 30127, Mr. Wilson would travel by car withlhis fiancé and plans to spend
nearly all of his visit inside the family home. This trip would not interfere with his current

employment at a local auto body shop.

 

Mr. Wilson was arrested and presented on July 10, 2019, Magistrate Judge Lisa Margaret

Smith imposed bail conditions, including: $200,000 PRB; 3

'S; Travel Limited to

 

SDNY/EDNY; Pretrial Supervision as Directed by PTS; Home Detention; GPS. Mr. Wilson was
ordered detained until all conditions are met. After meeting all condition Mr. Wilson was released
to reside with his aunt Jennifer Wilson in Spring Valley, NY. The cond\tions of GPS monitoring
and home detention were removed on December 19, 2020. Mr. Wilson has been on pretrial

supervision for well over a year without incident.

Pretrial Services by Officer Andrew Abbot has no objection
government by Assistant United States Attorneys James Ligtenberg a and»

oppose this request.

 
     

this request. The
enjamin Gianforti
Case 7:19-cr-00685-VB Document 66 Filed 11/13/20 Page 2 of 2
Case 7:19-cr-00685-VB Document 64 Filed 11/12/20 Page 2 of 2

Thank you for your consideration,

Respectfully submitted,
/s/

Mark Gombiner
Attorney for Mr. Wilson
(212) 417-8718

ce: Benjamin Gianforti and James Ligtenberg, Assistant United States Attorneys
Andrew Abbot, Pretrial Services Officer

SO ORDERED:

HONORABLY/ANCEN ICCETT
nited States District « e

   

 

 
